RENDERED: SEPTEMBER 28, 2017
                                                          TO BE PUBLISHED

               ~uprttttt filnurl nf ~tnfurku
                               2015-SC-000712-DG


 ROBERT MORRISON                                                         APPELLANT·.


                    ON REVIEW FROM COURT OF APPEALS
v.                     CASE NO. 2014-CA-001818-MR
                  HICKMAN CIRCUIT COURT NO. 14-CR-00023


COMMONWEALTH OF KENTUCKY·                                                 APPELLEE



                OPINION OF THE COURT BY JUSTICE WRIGHT

                         REVERSING AND REMANDING ·



       A Hickman Circuit. Court jury founcf Appellant, Robert Morrison, guilty of

escape and fleeing or evading police and found him to be a first-degree

persistent felony offentjer. The trial court sentenced Appellant to fifteen ·years'

imprisonment.· Appellant appealed to the Court of Appeals, arguing the trial

court erred in failing to strike a juror for cause, 1 and that court affirmed the

. trial court. Appellant sought.discretionary review wi.th this Court, which we

granted. For the reasons.that follow, we reverse the Court.of Appeals and

r~mand this matter to the trial court~




       i Appellant also argued an unpreserved issue to the Court of Appeals; however,
that issue is not before this Court.
.-   '



                                              . I. BACKGROUND
                The facts underlying the escape· and fleeing or evading charges for which

         Appellant was convicted are not at issue in·. this appeal. Appellant's sol~ issue

         ·_ involvesjury s~lection. ··During voir dire, :a juror, Mrs. Morris reverued that she

         was the mother of the County Attorney, Sue ~llen Morris. The judge called the

         juror to the- bench for a colloquy. She wa:s present d:uring the entirety of the

         following exchange:

                Judge:       .How ya doing today, Mrs. Morris?

               - Juror:      Good.
                Judge:       You are Sue Ellen's mother?
                      )

               - Juror:     _Yes.

               .Judge:       Would that cause you any problems today sitting,
                             hearing this_ case, and rendering a decision?

                Juror:     · - I don't thjnk so, but I didn;t want- ·

                ·Judge:_     Well, we appreciate ya telling everybody so everybody
                             else would know who you were.

                Juror:       _Okay.

                Judge:_      All right.·. -

                Defense:     Judge, r would ask her-·for her to be excused for
                             cause. Sue Ellen :ls· the-Ms. Morris-I'm sorry-is the
                             attorney who did the preliininary hearing. l just do~'t
                             want there to be-albeit an appearance-:-and I don't
                             think it cures it by asking her. I think there is
                             pressure on her to say she can be unbiased and it's
                             just too dose to the case.

                Judge:       All right. ·Commonwealth?

                Prosecutor: I don't have a problem with her sitting.. Like I said, I
                            think she is gonna make up her mind.
                                                    2
Judge:      Okay, Mrs. Morris, Jet me ask you this.~ Has Sue· Ellen
            discussed this particular case·with you at all?

Juror:       She doesn't discuss cases with me. Which she said
           . she wouldn't want me on a jury. ·

Judge:       She said she wouldn't want you? That's just cause
           . you're her mama and she's trying to give you a way
             out?

            (All laugh)

Juror:      I guess. I dot'.l't know ..

Judge:      She doesn't discuss any case with you?·

Juror:      No.

Judge:      In particular, she ·has not discussed this case?

Juror:      She has not-any cases.

Judge:     And you don't have any knowledge of this case?

Juror:      No.

Judge:     And you don't feel like you have any bias one way or
           the other since Sue Ellen-which she is the County .
           Attorney-she's not in this case. She's not going to be
           assisting [the prosecution] today is she?

Prosecutor: No.

Judge:     She's not going to be called as a witness or anything.is
           she?                           · ·

Defense:   No, Judge.

Judge:     Alright. Arid you are asking that she be excused for
           cause?

Defense:   Yes, I am-or even to keep her in reserve. That would
           be okay, too, I guess. But I don't think we're gonna ·
           have any shortage of.jurors today.

                                    3
       Judge:          What says the Commonwealth?

       Prosecutor: I just don't feel like it's, a problem.

       Judge:             Well, nor do I. Mrs. Morris said she do~sn't know
                          anything about this case. She said Sue.Ellen, the
                          County Attorney, has not discussed any case with her.
                      ·. I do not find that surprising or to be unusual.· I would
                         .expect nothing less of Ms. Morris, the County ·
                          Attorney .. She wouldn't discuss· a case going to trial.
                          Um, M~'am?

       Juror:          Yes.

       Judge:          I 8.m gonna allow ya to remain in box. Doesn't mean
                       you wi.11 get·to stay all day,. but I am gonna allow ya to
                       remain in. box: Motion overruled.                   ·

       Defense:        Yes Judge.

       Judge:          Thank ya, ma'am.

       As shown above, the court denied the challenge for cause, finding that.

the juror had no actual knowledge of the case          and that J~ror's daughter, the.
County Attorney, was not currently involved in the case. The trial court also

found that though she had been list6d on           a preliminary witness list, the.
County Attorney was unlikely to be called· as a witness for the Commonwealth_.2

       Later, Appellant used a peremptory strike on the juror in ,question and
                                                                           i
noted, with specifidty, the .name of the petitjuror he would have stricken, if the

juror in question had been removed for cause. As such, Appellant complied

with   Gab~ard     v. Commonwealth,_ 297. S.W._3d 844 (Ky. 2009)and properly

preserired the issue for appellate review.


       2   In fact, the Count}' Attorney was not called as a witness· during the trial.


                                               4
                                     II. ANALYSIS ·

       As this Court has noted, "[l]ong-standing Kentucky law .has held that a

 trial court's decision on wheth,er to strike a juror for cause must be reviewed ·

 for abuse of discretion." Shane v. Commonwealth, 243 S.W.3d 336, 338 (Ky.

·2007) (citing Adkins v. Common,wealth,. 96 S.W.3d 779 (Ky. 2003); Pendleton v.

 Commonwealth, 83 S.W.3d 522 (Ky. ·2002)). "The test for abuse of discretfon is

 whether the trial judge'°s deGision was arbitrru}r, unreasonable, unfair,· or

 unsupported by sound legal principles.·" Commonwealth v. English, 993 S.W.2d.

 941, 945 (Ky. 1999)'.

       Kentucky Criminal Rule 9.36(1) establishes the standard a trial court is
 .               .


 required to apply during voir dire: "When there is reasonable ground to believe

 that a prospective juror cannot render a fair and impartial verdict on the

. evidence, he shall be excused as not qualified." Furthermore, this Court has

 recognized that a defendant's use.of peremptory strikes "is beyond. question a

· valuable right going to the defendant's peace of mind .and the public's view of

 fairness." Shane, 24·3 S.W.3d at 339.

       Our case law makes it clear that defendants should not be forced to use

. peremptory challenges to dismiss jurors who should be stricken for cause.

 "[W]hen a .defendant is forced to use a peremptory strike on a juror who has

 not been properly excused for cause, the court has actually taken away from

 the number of peremptories_ given to the defendant by rule of this Court." Id.

       Appellant
         .
                 argues that
                          .
                             the mother-daughter relationship between the

juror and the County Attorney rendered the juror objectively biased and


                                          5
 partial. If that relationship standing along was the sole factor, this case would

 be a closer call-and t_hat question remains for another day~ However, after·

reviewing the video of Appellant's voir dire (as quoted above), it is not the

familial relationship iri and of itself that tainted this juror. Rather, the ju:ror

was tainted when she became privy to the bench session on the motion to

strike her for cause. By explaining the reasoning l?ehind that motion in the

juror's presence, defense counsel made the juror aware that her daughter had

conducted the preliminary hearing in this case. As such, counsel telegraphed_

disqualifying information to the juror, regardless of whetJ;ier she had previously

been qualified. Since the.juror was not involved in the felony prosecution, and

never dis.cussed cases with her daughter, without defense counsel's

· statements, she would have had no· reason to kri.ow that her daughter had ever

been 'involved in this case.

         As it is, the juror was made aware that her daughter had once stood in

an adversarial position against Appellant on these charges. The Juror listened

as defense council .expressed d·oubt that she could be unbiased, .and sl,lggested

that she was under ·pressure to claim impartiality. Meanwhile·, the prosecutor

expressed his belief that the juror could be impartial. -The total effect of this

juror being_privy to the bench session acted to undermine "the mental attitude.
     '                                                   .   .
                                                '
of appropriate indifference" that is required of a juror at trial. Gabbard, 297

s. W.3d at 854. -
         This Court has held: "Irrespective of the answers given on voir dire, the

court should presume the· likelihood of prejudice on the part of the prospective

                                          6
                                                                             ; .




juror because the potential juror has such a close relationship, be it familial,
                                                   ,!




finan_cial or situational, with any of the parties, counsel, victims or witnesses."

Mont[!o1nery v. Commonwealth, 819 S.W.2d 713, 717 (Ky. 1991) (quotations

omitted). We do not depart from that reasoning today, and agree that "[o]nce

that dose refationship is established, without regard to protestations of lack of

bias~ the court should ·sustain a challenge for cause and excuse the juror."

Ward v. Commonwealth, 695 S.W.2d 404,'40.7 (Ky .. 1985).

      The juror in this. case is analogous to the "doubtful jurors"
                                                                  .
                                                                    for which this

Court has reversed trial courts for failing to strike. The fact that the

adversarial post the juror's. daughter occupied was "only" as the- 'attorn~y

conducting the preliminary hearing is irrelevant. For example, in Ordway v.

Comrrwnwealth, ·the juror in   qu~stion   was the sister of a victim's advocate who

was working with the Commonwealth. 391.S.W.3d 762, 782 (Ky. 2013). A

victim's advocate does not normally testify, advocate, or even speak in front of

the jury. Yet, this Court noted that "[g]enerally~ the victim's advocate in a

criminal case tends to be viewed as favoring, on the victim's behalf, retribution

against the defendant, and thus is generally allied with the interests of the

prosecutors." Ordway, 391 S.W.3d at 782.

      The County AttOrney represented_ the Commonwealth of Kentucky in the

preliminary hearing and must necessarily be viewed as "allied with the

interests
  .       of the prosecutors." Id. In. finding reversible error due
                                               .                 .  to the trial

court's failure to strike the victim's advocate's sister for cause, we stated:



                                           7
       In recent cases we have indicated that, when there is uncertainty
       about whether a prospective juror should be stricken for cause, the
       prospective juror should be stricken. The trial court should err on
       the side .of caution by striking the doubtful juror; that is, if a juror
       falls within a gray area, he should be stricken.· We have attempted
       to make this fundamental rule clear in a series of cases since
       Shane v. Commonwealth, 243 S.W.3d 336 (Ky. 2007).
       Nevertheless, all too often trial courts, as here, inexplicably put at
       risk not only the resources of the Court of Justice, bl1t the
       fundamentally fair trial they are honor-bound. to provide, by
       seating jurors whose ability to try the case fairly and impartially is
       justifiably doubted.                                       · ·

 Id. at 780. This Court has recently stated: "[t]rial judges are possessed of great

 authority to enlarge jury pan~ls.or change venues. They don't_ have-to imperil

. their cases with such miserly voir dire l?ractices." . Sluss v. Commonwealth, 450
S.W.3d 279, 285 (Ky. 2014). There is no reason for a trial court to imperil. the

 integrity of its proceedings by retaining questionable jurors ..

       After a careful   rev~ew   of the proceedings, we fiqd that the: trial court

 abused its discretion by denying Appellant's motion to       strik~   the juror at issue.

 for cause.

                                      III. CONCLUSION
       For the foregoing reasons, we reverse the decision of the Court of

 Appeals, and_ remand this matter to the Hickman         Ci~cuit   Court for further

 proceedings consistent with this opinion.

       All sittjng. All concur.




                                             8

                                                                                        (
COUNSEL FOR APPELLANT:

Shannon Renee Dupree
Assistant Public Advocate


COUNSEL FOR APPELLEE:·

Andy Beshear
Attorney General

Gregory C. Fuchs
Assistant Attorney General




                             9
          /